Citation Nr: 1720342	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral heel spurs.  

2.  Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served in the U.S. Army Reserve from April 2001 to November 2006.  This service included verified periods of inactive duty for training (INACDUTRA) from September 6, 2002 to September 8, 2002; active duty for training (ACDUTRA) from March 2, 2003 to March 15, 2003; and another period of ACDUTRA from May 31, 2004 to June 11, 2004.

The period of INACDUTRA dated from September 6, 2002, to September 8, 2002, constitutes a period of active duty because service-connected residuals of a right tibial plateau fracture were previously established during this period of INACDUTRA.  See 38 U.S.C. §§ 101 (2), (23), (24) (West 2014); 38 C.F.R. §§ 3.1 (d), 3.6(a) (2016).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Notice of such decision was sent to the Veteran in March 2008.

The issues on appeal, previously characterized as "entitlement to service connection for a bilateral foot disorder (claimed as bilateral plantar fasciitis and heel spurs)," were previously remanded by the Board in March 2016 to obtain a VA addendum opinion for the Veteran's bilateral foot disabilities.  This was accomplished, and the claims were readjudicated in an August 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA, in particular, includes additional VA treatment records.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's bilateral heel spurs did not manifest during ACDUTRA or INACDUTRA and are not attributable to service or otherwise related to ACDUTRA or INACDUTRA.

2.  The Veteran had plantar fasciitis prior to entry into her periods of ACDUTRA on March 2, 2003 and May 31, 2004.

3.  The Veteran's pre-existing plantar fasciitis did not permanently increase in severity during her periods of ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral heel spurs have not been met for any qualifying period of service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for bilateral plantar fasciitis have not been met for any qualifying period of service.  38 U.S.C.A. §§ 101, 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by a letter dated in June 2007.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records, post-service treatment records, and her lay statements have been associated with the claims file.  The Veteran was also afforded a VA examination in July 2013 with an addendum opinion in May 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the Board finds that the VA opinions obtained in this case are adequate.  The VA opinions considered all the pertinent evidence of record, the Veteran's reported in-service symptoms, and provided a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's claimed foot disorders are not "chronic disease[s]" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101 (2) (West 2014); 38 C.F.R. § 3.1 (d) (2016).  The term "active military, naval, or air service" includes the following: active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. 
§ 101 (24); 38 C.F.R. § 3.6 (a). 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6 (c)(1). INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101 (22); 38 C.F.R. 
§ 3.6 (c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106 (d); 38 C.F.R. § 3.6 (e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, such as the instant case, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA. See 38 U.S.C.A. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101 (2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Paulson v. Brown, 7 Vet. App. 466, 471 (1995).  Moreover, even for veterans who have achieved "veteran" status through a prior period of active service (such as the Veteran here), and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the specific period of ACDUTRA (or INACDUTRA) in which the Veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Smith, 24 Vet. App. at 45-46.  Furthermore, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Smith, 24 Vet. App. at 45-46. 

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation - (1) that the preexisting disability permanent worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply. Donnellan, 24 Vet. App. at 175.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Heel Spurs

The Veteran maintains that she has bilateral heel spurs of the feet, which were incurred from rigorous physical training and the wearing of military boots during her annual two-week periods of ACDUTRA from March 2, 2003 to March 15, 2003, and from May 31, 2004 to June 11, 2004.  

Initially, the Board finds that, for her bilateral heel spurs condition, there is no evidence of record indicating that this particular disorder pre-existed any period of ACDUTRA.  Thus, for the bilateral heel spurs, the issue is one of in-service incurrence.

Service treatment records are absent for any complaints, diagnoses, or treatment for heel spurs during her two periods of ACDUTRA.  

The evidence also includes a July 2013 VA examination where the Veteran was diagnosed with bilateral heel spurs.  The examiner opined that the Veteran's heel spurs were less likely than not directly related to any complaints noted during any period of ACDUTRA or INACDUTRA.  In support of this opinion, the examiner noted that the Veteran was first diagnosed with heel spurs by x-ray in 2013.  

The Board notes that a May 2007 magnetic resonance imaging (MRI) report showed a left foot plantar calcaneal (heel bone) spur.  As noted above, the June 2013 VA examiner incorrectly stated there was no evidence of a heel spur until July 2013 X-rays.  As such, the Board finds that the VA medical examiner's conclusion is of reduced probative value as it was based, in part, on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).

Pursuant to the Board's remand, a VA addendum opinion was obtained in May 2016.  The examiner noted that an in-person examination of the Veteran had been conducted and the claims file had been reviewed.  The examiner then opined that it was less likely than not that the Veteran's bilateral heel spurs began during or were otherwise causally related to the Veteran's periods of ACDUTRA service dated from March 2, 2003, to March 15, 2003, and from May 31, 2004, to June 11, 2004.  In support of this opinion, the examiner noted that there were no complaints, treatment, or diagnosis of heel spurs during her periods of ACDUTRA.  Further, 
the examiner indicated that on May 3, 2007 (after her last period of ACDUTRA), the Veteran was treated for chronic heel pain.  An x-ray of the feet in May 2007 showed bilateral calcaneal spurs (or heel spurs); this was the first radiographic evidence of calcaneal spurs.  Additionally, the examiner indicated that calcaneal spurs took many years to form and were the result of years of weight bearing.  Since it took many years of weight bearing to produce heel spurs, the examiner stated that "it is unlikely that 2 weeks of ACDUTRA in 2003 and 2 weeks of ACDUTRA in 2004 (with physical profile) could have resulted in the formation of heel spurs."

The Board also considered the Veteran's statements purporting to relate her heel spurs to wearing military boots during her annual two-week periods of ACDUTRA from March 2, 2003 to March 15, 2003 and from May 31, 2004 to June 11, 2004.  She is competent to report observable symptoms such as pain in the heel.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of her heel spurs.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Heel spurs are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose (such as x-rays), and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's heel spurs also involves internal and unseen system processes unobservable by the Veteran.

For the reasons expressed above, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral heel spurs.  The Veteran's disorder was not incurred in or aggravated by any period of active service, ACDUTRA, or INACDUTRA.  The benefit-of-the-doubt doctrine is not applicable and the claim of entitlement to service connection for bilateral heel spurs must be denied.  38 U.S.C. § 5107.

Service Connection Analysis for Plantar Fasciitis

The Veteran also asserts that her plantar fasciitis disorder of the feet, which was first diagnosed in January 2003, pre-existed her periods of ACDUTRA from March 2, 2003, to March 15, 2003, and from May 31, 2004, to June 11, 2004, and was aggravated beyond its normal progression during these periods of ACDUTRA.  She maintains that the aggravation or permanent worsening of the plantar fasciitis during her periods of ACDUTRA occurred by way of rigorous physical training and the wearing of military boots.  See February 2007 claim; January 2013 Appellant Brief.

The evidence includes an April 2002 Army Reserve entrance examination, which was conducted prior to the Veteran's period of INACDUTRA in September 2002, from which the Veteran was service-connected for a right knee disability.  However, subsequently, there was no entrance examination immediately prior to either of the latter periods of ACDUTRA in 2003 and 2004, from which the Veteran claims the bilateral foot condition was aggravated.  As such, the presumption of soundness cannot attach here to her latter periods of ACDUTRA in 2003 and 2004, as no entrance or enlistment examination was conducted prior to either of these periods of ACDUTRA.  Smith, 24 Vet. App. at 45-46.  Thus, only the equipoise standard (benefit of the doubt) is required to establish the preexistence of a bilateral foot condition prior to the 2003 and 2004 periods of ACDUTRA. 

In this regard, a private report from Salisbury Orthopaedic dated in January 2003 clearly diagnosed a preexisting bilateral plantar fasciitis condition of the feet prior to her latter periods of ACDUTRA in 2003 and 2004.  In fact, the pre-existence of the bilateral foot plantar fasciitis is not in dispute as the Veteran has asserted that her bilateral foot plantar fasciitis had preexisted and was then aggravated by her periods of ACDUTRA in 2003 and 2004. It then follows that the dispositive question in the present case, for purposes of establishing service connection, is whether there was permanent aggravation of her bilateral plantar fasciitis condition, caused by her periods of ACDUTRA in 2003 and 2004.  Donnellan, 24 Vet. App. at 174.  The Board will apply the "benefit of the doubt" standard when determining whether there was aggravation.  Id.  In other words, neither the presumption of soundness nor the presumption of aggravation is at issue here for the plantar fasciitis issue on appeal.

The evidence includes a July 2013 VA examination, where the Veteran was diagnosed with bilateral plantar fasciitis.  The examiner opined that the Veteran plantar fasciitis was less likely than not directly related to any complaints noted during any period of ACDUTRA or INACDUTRA.  In support of this opinion, the examiner noted that the Veteran was first diagnosed with plantar fasciitis in January 2003, prior to her period or ACDUTRA and not during her period of INACDUTRA.  Further, on January 2006, the Veteran had a Medical Evaluation Board examination where is was noted that she had a right tibial plateau fracture in 
2002, which was aggravated in May 2004 during an OBC training.  At that time, however, there was no evidence that the Veteran's plantar fasciitis was a problem or was aggravated in May 2004 during OBC training.

Pursuant to the Board's remand, a VA addendum opinion was obtained in May 2016.  The examiner noted that an in-person examination of the Veteran had been conducted and the claims file had been reviewed.  The examiner then opined that it was less likely than not that the Veteran's pre-existing bilateral foot plantar fasciitis permanently increased (worsened) in severity beyond its natural progression during the Veteran's periods of ACDUTRA service dated from March 2, 2003, to March 15, 2003, and from May 31, 2004, to June 11, 2004.  In support of this opinion, the examiner indicated that the Veteran was first diagnosed with plantar fasciitis in January 2003.  Further, there were no complaints, treatment, or diagnosis of foot pain during her periods of ACDUTRA from March 2, 2003 to March 15, 2003, and from May 31, 2004 to June 11, 2004.  Additionally, the examiner noted that the Veteran had permanent physical profiles (due to a right knee condition) in 2003 and 2004.  These physical profiles, according to the examiner "had additional benefit of protecting her feet and heels during training."  Thus, there was no evidence that her pre-existed bilateral plantar fascitis was aggravated beyond its natural progression by her periods of ACDUTRA in 2003 and 2004.

The Board has considered and weighed the Veteran's general statements that her pre-existing plantar fasciitis disorder was aggravated by her ACDUTRA service; however, the Board finds these general statements are inconsistent with, and outweighed by the medical evidence of record (e. g., showing no complaints, treatment, or diagnosis of foot pain during her periods of ACDUTRA from March 2, 2003 to March 15, 2003, and from May 31, 2004 to June 11, 2004).  Further, the Board finds that the May 2016 VA medical opinion discussed above is of high probative value.  The examiner had the benefit of reviewing the entire claims file and specifically discussed evidence contained in the file.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds these medical opinions to be of greater probative value than the Veteran's lay statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Accordingly, and based on all evidence of record, both lay and medical, the Board finds that the preponderance of the evidence demonstrates that the Veteran's plantar fasciitis pre-existed ACDUTRA and was not aggravated by ACDUTRA.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b).

ORDER

Service connection for bilateral heel spurs is denied.

Service connection for bilateral plantar fasciitis is denied.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


